     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 1 of 19 Page ID #:230




 1    THOMAS P. QUINN, JR. (State Bar No. 132268)
 2    NOKES & QUINN
 3    410 BROADWAY, SUITE 200
      LAGUNA BEACH, CA 92651
 4    Tel: (949) 376-3500
 5    Fax: (949) 376-3070
      Email: tquinn@nokesquinn.com
 6    Attorneys for Defendant EQUIFAX INFORMATION SERVICES LLC
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10    PRITISH VORA,                                 Case No. 8:19-cv-00302-AG-KES
11                 Plaintiff,                       Hon. Andrew J. Guilford
12    v.
                                                    AMENDED JOINT REPORT OF
13                                                  PARTIES [Fed. R. Civ. P. 26(f)]
14    EQUIFAX INFORMATION
      SERVICES, LLC, EXPERIAN                       Scheduling Conference:
15                                                  Date: April 8, 2019
      INFORMATION SOLUTIONS, INC.,
16    and TRANS UNION, LLC,                         Time: 9:00 a.m.
17
                   Defendants.
18
19
20    1. Parties Attending Rule 26 Meeting.
21          Pursuant to Federal Rule of Civil Procedure 26(f), a meeting was held on
22    March 13, 2019, and was attended by Plaintiff Pritish Vora; Kristin Marker, on
23    behalf of Trans Union LLC (“Trans Union”); Sheereen Javadizadeh on behalf of
24    Experian Information Solutions, Inc. (“Experian”); and Tom Quinn on behalf of
25    Equifax Information Services, LLC. The parties continued to communicate via
26    email to prepare and finalize a joint report.
27          Plaintiff’s statement: For clarification, Plaintiff sent a “bullet points”
28    email of the telephone meeting. For the record, Plaintiff said he would draft a

                                                1
                                                                   2:18-cv-09204-DDP-KS
                                                                  AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 2 of 19 Page ID #:231




 1    JONT Rule 26(f) REPORT. Opposing counsel said THEY would rather draft the
 2    report, to which Plaintiff agreed. When counsel for Defendant TRANSUNION
 3    and EQUIFAX did not send a draft report (even though they said they would),
 4    Plaintiff requested it again, received a draft, but felt uncomfortable with it.
 5    Plaintiff then scrambled to file a MOTION for extension of time
 6    (“UNOPPOSED”) and to file separately (“OPPOSED”), both of which were
 7    DENIED by the Court. Plaintiff sent an email to ALL counsel on record PRIOR
 8    to filing his motion, which stated as follows: “If the Court denies the request to
 9    file separately, then I guess I will have no choice but to add my statements to
10    the one you already have drafted.” (Emphasis added). Any prior claim by
11    Defendants that “Plaintiff refused to contribute to the proposed joint 26(f) plan”
12    is denied as moot.
13    2. Unserved Parties.      As of March 28, 2019 all parties have been served and
14    have appeared.

15    3. Pre-Discovery Disclosures.
16          The parties will exchange the information required by Federal Rule of Civil
17    Procedure 26(a)(1) within 14 days after the Scheduling Conference set for April
18    8, 2019.
19          Plaintiff’s statement: Plaintiff states that there is no authority for any of
20    the Defendants to request that Plaintiff include particular information in its initial
21    disclosures and reserves all objections regarding same. EXPERIAN has already
22    served Plaintiff with Request for Admissions, Request for Interrogatories, and
23    Request for Production of Documents on March 25, 2019. EXPERIAN has also
24    already sent Plaintiff its Initial Disclosures.
25    4.    Consent to Service By Electronic Means
26          Defendants Trans Union, Equifax, and Experian: The parties, through their
27    undersigned counsel, agree that pursuant to Rule 5(b)(2)(E) and 6(d) of the
28    Federal Rules of Civil Procedure, any pleadings or other papers may be served by

                                                 2
                                                                   2:18-cv-09204-DDP-KS
                                                                  AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 3 of 19 Page ID #:232




 1    sending such documents by email to the primary and secondary email addresses
 2    of all counsel of record (or any updated email address provided to all counsel of
 3    record). The parties also agree, upon request, to promptly (no later than the
 4    second business day after the day of service) provide the sending party with
 5    confirmation of receipt of the service by email. The format to be used for
 6    attachments to any email message shall be Microsoft Word (.doc) or Adobe
 7    Acrobat (.pdf). If an error or delayed delivery message is received by the sending
 8    party, that party shall promptly (within one business day of receipt of such
 9    message) notify the intended recipient of the message and serve the pleading or
10    other papers by other authorized means.
11          Plaintiff’s statement: Plaintiff will do his best to send documents via
12    email as the primary form of communication. However, it is prohibitive for
13    Plaintiff to send “or other papers” via Email because that term is vague and
14    ambiguous to Plaintiff.     Plaintiff prefers to send papers such as discovery

15    documents that are not reasonably accessible to Plaintiff via email, Plaintiff will

16    send it via “old school” United States Postal Service.

17    5. Discovery Plan.
18          a) All discovery will be commenced in time to be completed by October
19    4, 2019.
20          Number of interrogatories and length of depositions shall be as set forth in
21    the Federal Rules of Civil Procedure. The parties agree to telephonic depositions
22    of out-of-state witnesses. The parties propose that no more than 35 document
23    requests and no more than 35 requests for admission shall be served per party.
24          The parties agree to the production of documents stored in electronic
25    format in .pdf (Portable Document Format) or in hard copy. The parties further
26    agree to limit discovery of documents stored in electronic format to live, online
27    locations.
28

                                                3
                                                                 2:18-cv-09204-DDP-KS
                                                                AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 4 of 19 Page ID #:233




 1          Plaintiff’s statement:       Plaintiff OBJECTS to receiving discovery
 2    documents by Defendants “stored in electronic format to live, online locations.”
 3    Plaintiff seeks discovery documents from Defendants no matter how or where
 4    they are stored, including, but not limited to, remote, offsite locations anywhere
 5    they are stored, including hard-disk/back up disc, such as the ACDVs (automated
 6    customer dispute verification), which may not be available through “live, online
 7    locations.” (Of course, Plaintiff already has the ACDVs, as clearly outlined in his
 8    Complaint, and will seek to obtain an authenticated copy from Defendants).
 9          b) Reports from retained experts under Federal Rule of Civil Procedure
10    26(e)(a)(2) due:
11          From Plaintiff: July 8, 2019 (initial)
12          From Defendants: August 8, 2019 (initial and rebuttal)
13          From Plaintiff: September 6, 2019 (rebuttal)
14          All expert witness depositions shall be completed by October 4, 2019.

15          Supplementations to evidentiary disclosures and discovery shall be made as

16    provided in Federal Rule of Civil Procedure 26(e).

17    6. Join Parties/Amend Pleadings.
18          The parties should be allowed until May 10, 2019 to join additional parties
19    and/or amend the pleadings.
20    7. Dispositive Motions.
21         All potential dispositive motions should be heard by January 31, 2020.
22    8. Pretrial Conference.
23          The parties request a pretrial conference in April, 2020.
24    9. Pretrial Documents.
25          Final lists of witnesses, exhibits and deposition designations should be due
26    21 days prior to the date of the Pretrial Conference pursuant to the applicable
27    Federal Rules of Civil Procedure and this Court’s Local Rules.
28

                                               4
                                                                  2:18-cv-09204-DDP-KS
                                                                 AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 5 of 19 Page ID #:234




 1          The parties should have 10 days after service of final lists of witnesses,
 2    exhibits and deposition designations to serve and file objections pursuant to the
 3    applicable Federal Rules of Civil Procedure and this Court’s Local Rules.
 4    10. Trial Setting.
 5          The case should be ready for trial by April 2020 and at this time is expected
 6    to take approximately 2-3 days. Plaintiff has requested a Jury Trial.
 7    Defendant Trans Union: Defendant Trans Union expects to call approximately 3-
 8    5 witnesses (Plaintiff, expert, its own representative, and possible third-party
 9    representatives).
10    Defendant Equifax: Defendant Equifax expects to call approximately 3 to 7
11    witnesses (Plaintiff; expert, potentially; its own representative; possible third
12    party representatives; and witnesses to Plaintiff’s claimed damages, potentially).
13    Defendant Experian: Defendant expects to call approximately 3 to 5 witnesses
14    (Plaintiff, an Experian representative, any potential experts, and possible third-

15    party representatives).

16          Plaintiff’s statement: Plaintiff does not plan, at this time, to call any
17    witnesses, and will rely upon his own testimony at trial. Plaintiff however, may
18    submit sworn affidavits from others in lieu of witness testimony, if acceptable.
19    11. Other Discovery plan items:
20          a. Protective Orders:
21          Defendants Trans Union, Equifax, and Experian: The parties agree that the
22    subject matter of this lawsuit regarding alleged violations of the Fair Credit
23    Reporting Act, 15 U.S.C. § 1681 et seq., necessarily will involve the discovery of
24    certain confidential and proprietary trade secret and other information. As a means
25    of avoiding dispute with respect to requests for such confidential information, the
26    parties anticipate moving for the entry of a Protective Order to govern the
27    production and use of trade secret or other confidential research, development or
28    commercial information in this case. Accordingly, at an appropriate time, the

                                              5
                                                                  2:18-cv-09204-DDP-KS
                                                                 AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 6 of 19 Page ID #:235




 1    parties will confer and submit a mutually agreeable proposed protective order for
 2    entry with the Court.
 3          Plaintiff’s statement:    Plaintiff agrees that a document such as the
 4    subscriber agreement between Defendants and the data furnisher may be subject to
 5    a protective order. Plaintiff also suggests that any document revealing private
 6    information such as a home address, and social security number is subject to a
 7    protective order, and/or such that it is also redacted and NOT available for public
 8    download on RECAP through CourtListener.com
 9          b. Plaintiff seeks at least the following documents from the Credit
10    Bureau Defendants:
11          Plaintiff’s statement: From TRANSUNION: Plaintiff seeks documents
12    pertaining to his NOTICE OF DISPUTES regarding the erroneous LVNV
13    “collections” item during the time it was being furnished by LVNV and reported
14    by TRANSUNION. These documents include, but is not limited to: NOTICE OF
15    DISPUTE letters sent by Plaintiff and received by TRANSUNION as mentioned
16    in his complaint. Plaintiff’s AFFIDAVIT as mentioned in his complaint. The
17    “reinvestigation results” for each of the NOTICE OF DISPUTE letters sent by
18    Plaintiff and received by TRANSUNION pertaining to the erroneous LVNV item
19    only. The line items and employee names of those who worked on his file for
20    each of the NOTICE OF DISPUTE letters, and for the AFFIDAVIT.                 The
21    authenticated copy of the ACDVs sent/received regarding his specific NOTICE
22    OF DISPUTE letters and AFFIDAVIT, and the authenticated copy of the AUD
23    (Automated Universal Dataform) regarding the disputed item. Plaintiff also seeks
24    the subscriber agreement, employee training manuals, call center scripts, and
25    competency tests in support of his CAUSES OF ACTION pursuant to the
26    complaint.
27          Defendant Trans Union’s Response: Trans Union will produce all relevant
28    documents, some of which may be subject to a protective order.

                                              6
                                                                 2:18-cv-09204-DDP-KS
                                                                AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 7 of 19 Page ID #:236




 1          Plaintiff’s statement: From EQUIFAX: Plaintiff seeks documents
 2    pertaining to his NOTICE OF DISPUTES regarding the erroneous LVNV
 3    “collections” item during the time it was being furnished by LVNV and reported
 4    by EQUIFAX. These documents include, but is not limited to: NOTICE OF
 5    DISPUTE letters sent by Plaintiff and received by EQUIFAX as mentioned in his
 6    complaint.   Plaintiff’s AFFIDAVIT as mentioned in his complaint.             The
 7    “reinvestigation results” for each of the NOTICE OF DISPUTE letters sent by
 8    Plaintiff and received by EQUIFAX pertaining to the erroneous LVNV item only.
 9    The line items and employee names of those who worked on his ACIS file
10    (Automated Consumer Interview System) for each of the NOTICE OF DISPUTE
11    letters, and for the AFFIDAVIT.        The authenticated copy of the ACDVs
12    sent/received regarding his specific NOTICE OF DISPUTE and AFFIDAVIT,
13    and the authenticated copy of the AUD (Automated Universal Dataform)
14    regarding the disputed item.     Plaintiff also seeks the subscriber agreement,

15    employee training manuals, call center scripts, and competency tests in support of

16    his CAUSES OF ACTION pursuant to the complaint.

17    Defendant Equifax’s Response: Equifax will produce all relevant documents,

18    some of which may be subject to a protective order.

19          Plaintiff’s statement: From EXPERIAN: Plaintiff seeks documents
20    pertaining to his NOTICE OF DISPUTES regarding the erroneous LVNV
21    “collections” item during the time it was being furnished by LVNV and reported
22    by EXPERIAN. These documents include, but is not limited to: NOTICE OF
23    DISPUTE letters sent by Plaintiff and received by EXPERIAN as mentioned in
24    his complaint. Plaintiff’s AFFIDAVIT as mentioned in his complaint. The
25    “reinvestigation results” for each of the NOTICE OF DISPUTE letters sent by
26    Plaintiff and received by EXPERIAN pertaining to the erroneous LVNV item
27    only. The line items and employee names of those who worked on his file for
28    each of the NOTICE OF DISPUTE letters, and for the AFFIDAVIT.                 The

                                             7
                                                                 2:18-cv-09204-DDP-KS
                                                                AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 8 of 19 Page ID #:237




 1    authenticated copy of the ACDVs sent/received regarding his specific NOTICE
 2    OF DISPUTE letters and AFFIDAVIT, and the authenticated copy of the AUD
 3    (Automated Universal Dataform) regarding the disputed item. Plaintiff also seeks
 4    the subscriber agreement, employee training manuals, call center scripts, and
 5    competency tests in support of his CAUSES OF ACTION pursuant to the
 6    complaint.
 7    Defendant Experian’s Response: Experian will produce all relevant documents,
 8    some of which may be subject to a protective order entered by the Court.
 9          c. Defendants seeks at least the following documents from Plaintiff:
10          Defendant Trans Union: Defendant Trans Union seeks at least the
11    following documents from Plaintiff:       Copies of all correspondence between
12    Plaintiff and Defendant Trans Union; copies of all correspondence between
13    Plaintiff and LVNV Funding, LLC; copies of all documents that support each of
14    Plaintiff’s claims against Trans Union including Plaintiff’s claim that he is not
15    responsible for the LVNV collection; copies of all documents that support and
16    otherwise relate to any damage claim Plaintiff is making in this case; copies of all
17    documents that support each of Plaintiff’s claims against Trans Union; and copies
18    of all documents that support or otherwise relate to any damage claim Plaintiff is
19    making in this case.
20          Plaintiff’s   statement:       Plaintiff   OBJECTS      to   the   term   “all
21    correspondence” as it is subjective, vague and ambiguous, overly broad, unduly
22    burdensome, and outside the “four corners” of his CAUSES OF ACTION in the
23    Complaint. Plaintiff’s TRANSUNION file dates back to 1988! Furthermore,
24    Plaintiff OBJECTS to the assertion “that he is not responsible for the LVNV
25    collection.” Plaintiff cannot prove a negative, especially in regards to a fictional
26    account number.        Plaintiff, however has provided TRANSUNION with an
27    affidavit, which speaks for itself. Plaintiff disputed the accuracy of information
28    thus prompting a NOTICE OF DISPUTE. Furthermore, TRANSUNION is not a

                                              8
                                                                  2:18-cv-09204-DDP-KS
                                                                 AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 9 of 19 Page ID #:238




 1    “debt collector” pursuant to FDCPA, and Plaintiff has not brought forth his
 2    complaint pursuant to 15 U.S.C. § 1692 et seq. Of course, if TRANSUNION
 3    seeks to admit that it is a “debt collector” and/or acting as an agent on behalf of a
 4    collection agency, then Plaintiff welcomes such an admission by TRANSUNION.
 5    Plaintiff OBJECTS to documents regarding correspondence between Plaintiff and
 6    LVNV. Plaintiff has not named LVNV in the Complaint, and has resolved the
 7    matter amicably with LVNV. And finally, Plaintiff OBJECTS that he must prove
 8    a “damage claim” beyond his own testimony. Plaintiff, however, will agree to
 9    provide all relevant documents regarding his NOTICE OF DISPUTE pursuant to
10    the CAUSES OF ACTION pertaining to TRANSUNION in his Complaint.
11          Defendant Equifax: Equifax seeks at least the following documents from
12    Plaintiff: Copies of all correspondence between Plaintiff and Defendant Equifax;
13    copies of all correspondence between Plaintiff and Capital One and LVNV
14    Funding, LLC; copies of all documents that support each of Plaintiff’s claims
15    against Equifax including Plaintiff’s claim that he is not responsible for the
16    LVNV collection; copies of all documents that support and otherwise relate to
17    any damage claim Plaintiff is making in this case; copies of all documents that
18    support each of Plaintiff’s claims against Equifax; and copies of all documents
19    that support or otherwise relate to any damage claim Plaintiff is making in this
20    case; if Plaintiff is claiming physical and/or emotional distress damages,
21    Plaintiff’s medical and/or mental health records.
22          Plaintiff’s statement: Plaintiff OBJECTS to the term “all correspondence”
23    as it is subjective, vague and ambiguous, overly broad, unduly burdensome, and
24    outside the “four corners” of his CAUSES OF ACTION in the Complaint.
25    Furthermore, Plaintiff OBJECTS to the assertion “that he is not responsible for
26    the LVNV collection.” Plaintiff cannot prove a negative, especially in regards to
27    a fictional account number. Plaintiff, however has provided EQUIFAX with an
28    affidavit, which speaks for itself. Plaintiff disputed the accuracy of information

                                               9
                                                                   2:18-cv-09204-DDP-KS
                                                                  AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 10 of 19 Page ID #:239




 1     thus prompting a NOTICE OF DISPUTE. Furthermore, EQUIFAX is not a “debt
 2     collector” pursuant to FDCPA, and Plaintiff has not brought forth his complaint
 3     pursuant to 15 U.S.C. § 1692 et seq. Of course, if EQUIFAX seeks to admit that
 4     it is a “debt collector” and/or acting as an agent on behalf of a collection agency,
 5     then Plaintiff welcomes such an admission by EQUIFAX. Plaintiff OBJECTS to
 6     documents regarding correspondence between Plaintiff and Capital One, and
 7     between Plaintiff and LVNV. Plaintiff has not named Capital One or LVNV in
 8     the Complaint, and has resolved the matter amicably with both Capital One and
 9     LVNV. And finally, Plaintiff OBJECTS that he must prove a “damage claim”
10     beyond his own testimony. Plaintiff, however, will agree to provide all relevant
11     documents regarding his NOTICE OF DISPUTE pursuant to the CAUSES OF
12     ACTION pertaining to EQUIFAX in his Complaint. Finally, without waiving any
13     further objections, access to Plaintiff’s medical records is confidential, protected
14     health information (“PHI”), and Plaintiff contends that access to his PHI is overly

15     intrusive or irrelevant discovery, unless such discovery should become relevant

16     due to the particular circumstance of this case, or by court order.

17           Defendant Experian: Defendant Experian seeks at least the following
18     documents from Plaintiff: Copies of all correspondence between Plaintiff and
19     Defendant Experian; copies of all correspondence between Plaintiff and LVNV
20     Funding, LLC; copies of all correspondence between Plaintiff and Capital One
21     Bank (USA) N.A.; copies of all correspondence between Plaintiff and Resurgent
22     Capital Services, L.P.; copies of all documents that support each of Plaintiff’s
23     claims against Experian; and copies of all documents that support or otherwise
24     relate to any damage claim Plaintiff is making in this case.
25           Plaintiff’s statement: Plaintiff OBJECTS to the term “all correspondence”
26     as it is subjective, vague and ambiguous, overly broad, unduly burdensome, and
27     outside the “four corners” of his CAUSES OF ACTION in the Complaint.
28     Plaintiff OBJECTS to “copies of all correspondence between Plaintiff and Capital

                                                10
                                                                    2:18-cv-09204-DDP-KS
                                                                   AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 11 of 19 Page ID #:240




 1     One Bank (USA) N.A.” as it is outside the statute of limitations pursuant to a
 2     FCRA claim, outside the “four corners” of his Complaint pursuant to the
 3     CAUSES OF ACTION pertaining to EXPERIAN. Besides, any alleged matter
 4     has been resolved between Plaintiff and Capital One Bank (USA) N.A. Plaintiff
 5     OBJECTS to “copies of all correspondence between Plaintiff and LVNV
 6     Funding, LLC,” as it is outside the “four corners” of the Complaint, and the
 7     matter has been resolved between Plaintiff and LVNV. Plaintiff OBJECTS to
 8     “copies of all correspondence between Plaintiff and Resurgent Capital Services,
 9     L.P.,” as any correspondence was pursuant to 15 U.S.C. § 1692 et seq. Plaintiff
10     filed a lawsuit against both LVNV and RESURGENT, pursuant to FCRA claims
11     pertaining failure to investigate and reinvestigate, as per the “furnisher rule”
12     1681s-2(b), and impermissible pull, 1681b, and those claims have been resolved,
13     with a confidentiality agreement. However, Plaintiff will provide all relevant
14     documents pursuant to the CAUSES OF ACTION pertaining to EXPERIAN in

15     his complaint.

16     12. Subject Matter Jurisdiction: This action is brought under the federal Fair
17     Credit Reporting Act, 15 U.S.C. Section 1681 et seq.
18     13. Factual Basis of Plaintiff’s Claims:
19           Plaintiff’s Statement: Plaintiff briefly states the following regarding his
20     factual allegations made in the complaint, and seeks all applicable damages
21     pursuant to 1681n and 1681o of the FCRA:
22           a)    Plaintiff alleges that Defendants engaged in the failure to conduct a
23     reasonable investigation and reinvestigation of Plaintiff’s multiple NOTICE OF
24     DISPUTE letters regarding an erroneous LVNV “collections” item while it was
25     being furnished by LVNV and reported by Defendants.
26           b)    Plaintiff alleges that Defendants failed to consider all relevant
27     information, failed to promptly delete the item, and failed to properly observe the
28     contents of the returned/executed ACDVs, which for each Defendant, eventually

                                              11
                                                                  2:18-cv-09204-DDP-KS
                                                                 AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 12 of 19 Page ID #:241




 1     showed that RESURGENT, the data furnisher and servicer for LVNV, had
 2     modified the “Original Amount” to ZERO (i.e., $0 balance). Plaintiff claims that
 3     Defendants instead simply “parrot” whatever information they choose from its
 4     source, to continue “verifying” the inaccurate information as accurate, to
 5     maximize revenues from its subscribers, and all at the expense of what Congress
 6     calls the “least sophisticated consumer.”
 7           c)     Plaintiff alleges that Defendants failed to promptly delete the
 8     erroneous LVNV “collections” item on their own, as per the mandates of the
 9     FCRA, even when each Defendant was provided an AFFIDAVIT signed and
10     sworn under penalty of perjury by Plaintiff, sent to Defendants via certified mail,
11     and even sent to corporate counsel and/or CEO of Defendants.
12           d)     Plaintiff alleges that Defendants failed to provide Plaintiff of their
13     specific description of its reinvestigation procedures upon NOTICE.
14           e)     Plaintiff alleges that Defendants failed to hire properly trained
15     personnel to explain to Plaintiff ALL information in the file, and how it conducts
16     its “reinvestigation” to repeatedly “verify” the inaccurate information.
17           f)     Plaintiff alleges that Defendants failed to provide him with ALL
18     information in his FULL file disclosure, and instead merely sent him a credit
19     report which did not contain ALL information in the file, regardless of where and
20     how it was stored.
21           g)     Plaintiff alleges that Defendants maintain as a matter of “policy” that
22     information that is found to be false, inaccurate, incomplete or cannot be verified
23     is removed ONLY after a request is sent by the furnisher to Defendants to remove
24     it, or until a LAWSUIT is filed. (Emphasis added).
25           Defendant Trans Union’s Statement:
26           As discovery has just begun, Trans Union cannot provide this Court with a
27     complete factual background of the case as it relates specifically to Plaintiff.
28     Upon information and belief, Trans Union properly investigated Plaintiff’s

                                               12
                                                                   2:18-cv-09204-DDP-KS
                                                                  AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 13 of 19 Page ID #:242




 1     dispute as required by the FCRA, updated the information as appropriate, and
 2     timely reported the results of the investigation to Plaintiff. At all relevant times,
 3     Trans Union maintained and followed reasonable procedures to avoid violations
 4     of the Fair Credit Reporting Act and assure maximum possible accuracy of the
 5     information concerning Plaintiff in preparing consumer reports related to
 6     Plaintiff. Trans Union accepted information regarding Plaintiff from reliable
 7     sources. Trans Union may reasonably rely upon the creditor, the party actually
 8     responsible for the reinvestigation under 1681 s-2(b). Trans Union has not acted
 9     with malice, negligent, willful or reckless intent to harm Plaintiff, nor with
10     reckless or conscious disregard for the rights of Plaintiff, and Trans Union has
11     fully complied with the FCRA. Trans Union will also show that any alleged
12     damage suffered by Plaintiff was not caused by Trans Union.
13           In addition, at this time Trans Union does not have knowledge or
14     possession of facts or documents controlled by the Plaintiff, Equifax, Experian, or

15     furnisher LVNV Funding, LLC. Therefore, this statement is based on the facts

16     known by Trans Union at this time. Trans Union makes this statement without

17     waiving any defense and reserves the right to supplement this statement as the

18     facts are developed.

19           Plaintiff’s OBJECTION:         Plaintiff has not pled any cause of action
20     pursuant to 1681e(b), which requires TRANSUNION to follow maximum
21     possible accuracy in “preparing consumer reports.” Plaintiff objects that this is a
22     mish-mash between 1681i and 1681e(b), and is outside the “four corners” of his
23     COMPLAINT. Also, Plaintiff also does not bring forth any causes of action
24     pursuant to 1681s-2(b), “the furnisher rule.”
25           Defendant Experian’s Statement: Defendant Experian is a consumer
26     reporting agency, as that term is defined by the Fair Credit Reporting Act
27     (“FCRA”). Experian essentially functions as a storehouse of credit information
28     concerning hundreds of millions of consumers nationwide, collecting and storing

                                               13
                                                                    2:18-cv-09204-DDP-KS
                                                                   AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 14 of 19 Page ID #:243




 1     credit information originated by others. Experian does not generate credit
 2     information itself, nor does it make loans, decide who should receive credit, or set
 3     loan terms.
 4           The FCRA is not a strict liability statute and does not require Experian to
 5     maintain error free credit reporting. Rather, the FCRA requires consumer
 6     reporting agencies like Experian to maintain and follow reasonable procedures to
 7     assure the maximum possible accuracy of the information they report on
 8     consumers. Additionally, the FCRA requires consumer reporting agencies to
 9     timely reinvestigate if a consumer disputes information on his or her credit report.
10           Experian maintained and followed reasonable procedures to ensure the
11     maximum possible accuracy of the information on Plaintiff’s credit reports and
12     conducted reasonable reinvestigations of the disputed accounts. At all times,
13     Experian acted in good faith and without malice or intent to injure Plaintiff, and
14     did not act negligently. Therefore, Experian has no liability in this case. Experian

15     further denies it was the proximate cause of any damages alleged by Plaintiff.

16           Defendant Equifax’s Statement: Defendant Equifax Information Services
17     LLC is a consumer reporting agency as that term is defined in the Fair Credit
18     Reporting Act, 15 U.S.C. §1681 et seq. (“FCRA”). Equifax denies Plaintiff’s
19     claims and denies that it violated the FCRA. Equifax maintained reasonable
20     procedures to assure maximum possible accuracy in its credit reports concerning
21     Plaintiff and conducted a reinvestigation of Plaintiff’s dispute in compliance with
22     the FCRA. Equifax denies that it caused any damage to Plaintiff and denies that
23     Plaintiff is entitled to any of the relief sought in the Complaint. Equifax further
24     denies that Plaintiff can support a claim for punitive damages in this action.
25     14. Whether Case is Complex
26           The case is not complex.
27
28

                                                14
                                                                    2:18-cv-09204-DDP-KS
                                                                   AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 15 of 19 Page ID #:244




 1     15. Settlement Procedure:
 2           Defendants Trans Union, Equifax, and Experian state that no meaningful
 3     settlement discussions have taken place as of yet, as Plaintiff has not provided an
 4     initial settlement demand. The likelihood of settlement cannot be ascertained at
 5     this time, due to the limited discovery that has taken place. However, the parties
 6     are amenable to settlement and are willing to participate in such discussions.
 7           The parties request that this matter be referred to a settlement conference
 8     with a magistrate judge.
 9           Plaintiff’s statement: Plaintiff did, in fact, send EACH Defendant, through
10     its respective counsel a .PDF of a settlement demand, prior to the hearing on
11     March 18, 2019. Respective counsel on record all acknowledged receipt of the
12     .PDF. Plaintiff, in the spirit of cooperation, in compliance with the Honorable
13     Andrew J. Guilford’s instructions, and pursuant to F.R.Civ.P 1, fully intends to
14     accommodate Defendants and fully intends to participate in such discussions.
15           In fact, if Defendants truly want to reduce their costs of litigation, Plaintiff
16     is even willing to expedite the Discovery process, and prepared to go straight to
17     the Magistrate settlement conference. Plaintiff has in his possession the NOTICE
18     OF DISPUTE letters and AFFIDAVIT, the USPS.com confirmation of delivery,
19     the results of the “reinvestigation” and the ACDVs. Defendants need to simply
20     agree they will confirm and authenticate the ACDVs, the AUD, and just provide
21     Plaintiff with the subscriber agreement (subject to a protective order, of course).
22     16. Miscellaneous Schedule Items: None.
23
24
25
26
27
28

                                               15
                                                                    2:18-cv-09204-DDP-KS
                                                                   AMENDED JOINT REPORT
Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 16 of 19 Page ID #:245
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 17 of 19 Page ID #:246




 1                             SIGNATURE CERTIFICATION

 2           Pursuant to Local Rule 5-4.3.4 (2), I hereby certify that the content of this
 3
       document is acceptable to all counsel on whose behalf this filing is submitted, and
 4
 5     that I have obtained their authorization to affix their electronic signature to this
 6
       document.
 7
 8     Dated: April 4, 2019                         NOKES & QUINN
 9                                                  /s/ Thomas P. Quinn, Jr.
10                                                  THOMAS P. QUINN, JR.
                                                    Attorneys for Defendant
11                                                  EQUIFAX INFORMATION
                                                    SERVICES LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              17
                                                                  2:18-cv-09204-DDP-KS
                                                                 AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 18 of 19 Page ID #:247




 1                               CERTIFICATE OF SERVICE
 2
             I, the undersigned, certify and declare that I am over the age of 18 years,
 3
       employed in the County of Orange, State of California, and not a party to the
 4
       above-entitled cause.
 5
            On April 4, 2019, I served a true copy of AMENDED JOINT REPORT
 6     OF PARTIES [Fed. R. Civ. P. 26(f)];
 7
             [ ]    By personally delivering it to the persons(s) indicated below in the
 8
       manner as provided in Federal Rule of Civil Procedure 5(B);
 9
             [ X ] By depositing it in the United States Mail in a sealed envelope with
10
       the postage thereon fully prepaid to the following;
11
              [ X ] By ECF: On this date, I electronically filed the following document(s)
12
       with the Clerk of the Court using the CM/ECF system, which sent electronic
13
       notification of such filing to all other parties appearing on the docket sheet;
14
             I hereby certify that I am employed in the office of a member of the Bar of
15
       this Court at whose direction the service was made.
16
             I hereby certify under the penalty of perjury under the laws of the State of
17
       California that the foregoing is true and correct.
18                                             /s/ Thomas P. Quinn, Jr.
19                                             THOMAS P. QUINN, JR.
20     Place of Mailing: Laguna Beach, California.
21     Executed on April 4, 2019, at Laguna Beach, California.
22
23
24
25
26
27
28

                                                18
                                                                     2:18-cv-09204-DDP-KS
                                                                    AMENDED JOINT REPORT
     Case 8:19-cv-00302-AG-KES Document 21 Filed 04/04/19 Page 19 of 19 Page ID #:248




 1                                   SERVICE LIST
 2     Pritish Vora
       27758 Santa Margarita Parkway No.
 3     530
 4     Mission Viejo, CA 92691
       949-292-8359
 5
       Email: pvora2112@gmail.com
 6     Plaintiff Pro Se
 7
       Sheereen Javadizadeh
 8     Jones Day
 9     3161 Michelson Drive Suite 800
       Irvine, CA 92612-4408
10     949-851-3939
11     Fax: 949-553-7539
       Email: sjavadizadeh@jonesday.com
12
       Attorneys for Defendant Experian
13     Information Solutions, Inc.
14
       Donald E Bradley
15     Musick Peeler and Garrett LLP
16     650 Town Center Drive Suite 1200
       Costa Mesa, CA 92626-1925
17
       714-668-2400
18     Fax: 714-668-2490
19     Email: d.bradley@musickpeeler.com
       Attorneys for Defendant Trans Union,
20     LLC
21
22
23
24
25
26
27
28

                                           19
                                                             2:18-cv-09204-DDP-KS
                                                            AMENDED JOINT REPORT
